[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                No. 08-12188                        MAY 22, 2009
                            Non-Argument Calendar                 THOMAS K. KAHN
                                                                      CLERK
                          ________________________

                            Agency No. A97-658-432

FENGJUN YE,
a.k.a. Feng Jun Ye,

                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                  (May 22, 2009)

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Fengjun Ye petitions for review of the denial of his application for asylum

and withholding of removal under the Immigration and Nationality Act and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

and Degrading Treatment or Punishment. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3);

8 C.F.R. § 208.16(c). Both the Board of Immigration Appeals and the immigration

judge found Ye not credible. We deny the petition.

      We review credibility determinations under the substantial evidence test.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006) (per curiam).

Adverse credibility findings will be reversed “‘only if the evidence “compels” a

reasonable fact finder to find otherwise.’” Id. at 1231 (quoting Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005)). An adverse credibility

determination may be based on inconsistencies, inaccuracies, and falsehoods in the

applicant’s oral and written statements. 8 U.S.C. § 1158(b)(1)(B)(iii).

      Substantial evidence supports the finding that Ye was not credible, see Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001), and the immigration

judge and Board provided specific and cogent reasons to support that finding.

Chen, 463 F.3d at 1231. There were inconsistencies between Ye’s filings and his

testimony. Ye alleged in his application that he placed flyers promoting Falun

Gong in mailboxes to avoid detection by officials, but he later testified that he

distributed the flyers on a public street. Ye’s later testimony was implausible
                                          2
because he knew that the practice of Falun Gong was illegal when he allegedly

distributed the flyers. Ye also testified that the scars on his hands were caused by

cigarette burns inflicted during his interrogation by Chinese officials, but the

medical report Ye submitted stated that he had been “burned by flame.” When the

immigration judge mentioned that Ye’s scars resembled cooking injuries, Ye

acknowledged that he had received some of the burns while cooking. The record

does not “‘compel’ a reasonable fact finder” to reverse the adverse credibility

finding and conclude that Ye established eligibility for asylum and withholding of

removal. Id.

      Ye’s petition for review is DENIED.




                                           3